UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2194



E. YVETTE BARNES,

                                               Plaintiff - Appellant,

          versus


PAUL H. HULSEY, Esq.,

                      Defendant & Third Party Plaintiff - Appellee,

          versus


RICHARD HAYHURST,

                                               Third Party Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-96-2939-23-2)


Submitted:   January 21, 1999              Decided:   February 3, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. Yvette Barnes, Appellant Pro Se.     Susan Pedrick McWilliams,
NEXSEN, PRUET, JACOBS & POLLARD, Columbia, South Carolina; James
Edward Holler, HOLLER, DENNIS, CORBETT, GARNER & ORMOND, Columbia,
South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     E. Yvette Barnes appeals the district court’s order granting

summary judgment to Paul H. Hulsey in her diversity action in which

she raised claims of legal malpractice, fraud, and intentional

infliction of emotional distress.   We have reviewed the record and

the district court’s opinion and find no reversible error.*     Ac-

cordingly, we affirm on the reasoning of the district court.    See

Barnes v. Hulsey, No. CA-96-2939-23-2 (D.S.C. July 10, 1998).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       In her informal brief, Barnes explicitly has abandoned on
appeal her claims of fraud and intentional infliction of emotional
distress.


                                2